Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-11, a lighting display assembly comprising: a light source configured to emit light, the light source being positioned facing the inner sidewall so that light emitted therefrom passes through the inner sidewall and into the light guide frame; a surface structure formed in or on the light guide frame and positioned to be illuminated by the light emitted from the light source and entering the inner sidewall of the light guide frame so that the light is scattered and/or refracted and is emitted from the front surface of the light guide frame; and a controller configured to controllably activate and deactivate the light source.
As per claims 12-19, a gaming machine comprising: a light source configured to emit light, the light source positioned facing the inner sidewall so that light emitted therefrom passes through the inner sidewall and into the light guide frame; and a surface structure formed in or on the light guide frame parts and positioned to be illuminated by the light emitted from the light source and entering the inner sidewall of the light guide frame so that the light is scattered and/or refracted; and a controller configured to controllably activate and deactivate the light source; wherein the light guide frame is sized to extend laterally beyond the outer peripheral edge of the display monitor such that the scattered and/or refracted light is visible from in front of the display monitor.
As per claims 20-22, a gaming machine comprising: a light source configured to emit light, the light source positioned facing the inner sidewall so that light emitted therefrom passes through the inner sidewall and into the light guide frame; and a surface structure formed in or on the light guide frame and positioned to be illuminated by the light emitted from the light source and entering the inner sidewall of the light guide frame so that the light is scattered and/or refracted; and a controller configured to controllably activate and deactivate the light source; wherein the light guide frame is sized to extend laterally beyond the outer peripheral edge of the at least one display monitor such that the scattered and/or refracted light is visible from in front of the display monitor.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Are Unit 3715